Case: 17-30862      Document: 00514596844         Page: 1    Date Filed: 08/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 17-30862                           FILED
                                  Summary Calendar                   August 13, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

STEVEN CARTER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CR-90-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Steven Carter appeals the sentence imposed following the revocation of
his supervised release. He argues that the 24-month sentence is an upward
variance from the guidelines range and plainly unreasonable, contending that
the district court relied upon unsubstantiated information, failed to give
adequate reasons for the sentence, and failed to appropriately weigh
mitigating factors.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30862    Document: 00514596844     Page: 2     Date Filed: 08/13/2018


                                 No. 17-30862

      As Carter did not raise his arguments in the district court, review is for
plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009). Carter’s
two-year sentence was authorized by statute.           See 18 U.S.C. § 922(g)(1);
18 U.S.C. § 924(a)(2); 18 U.S.C. § 3559(a); United States v. Jones, 484 F.3d 783,
792 (5th Cir. 2007). The district court sufficiently articulated its reasons for
imposing the statutory maximum sentence, as the district court’s reasons
indicate that it had considered, inter alia, Carter’s personal history and
circumstances, Carter’s need for drug rehabilitation, and the need for the
sentence to deter criminal conduct. See 18 U.S.C. § 3553(e); United States v.
Kippers, 685 F.3d 491, 498 (5th Cir. 2012).
      The district court also considered the policy statements of the
Guidelines. See § 3553(e). Although the Government now disputes the district
court’s calculation of the guidelines range of imprisonment, the district court’s
decision to impose the statutory maximum sentence was not plain error.
See Puckett, 556 U.S. at 135; United States v. Warren, 720 F.3d 321, 332-33
(5th Cir. 2013); United States v. Whitelaw, 580 F.3d 256, 265 (5th Cir. 2009);
United States v. Montez, 952 F.2d 854, 860 (5th Cir. 1992). While the district
court observed that Carter was “scaring people” and that “people are afraid” of
him, these factors were not identified by the district court as part of its
rationale for imposing the sentence. See United States v. Rivera, 784 F.3d
1012, 1017 (5th Cir. 2015). Finally, Carter’s assertion that the district court
failed to adequately consider mitigating factors does not demonstrate that the
district court committed plain error. See Puckett, 556 U.S. at 135; United
States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
      AFFIRMED.




                                       2